          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

TASHAUNYANCY                                              PLAINTIFF

v.                     No. 4:18-cv-587-DPM

DOC HOLLADAY,
Pulaski County Jail                                      DEFEND ANT

                           JUDGMENT
     The complaint is dismissed without prejudice.


                                                     f
                                    D.P. Marshall Jr.
                                    United States District Judge
